Title: From John Adams to Cotton Tufts, 1 July 1787
From: Adams, John
To: Tufts, Cotton


          
            My dear Friend
            Grosvenor Square July. 1. 1787
          
          I have received your Favour of May the fifteenth, and am greatly obliged to you for your kind Attention to my little Affairs.
          Let me pray you to purchase Mr Borlands Place for me at the best

Price you can and draw upon me for the Cash. Your Bills Shall be honoured, at ten days Sight. if Mr Borland is about purchasing Mr Vassals Place, he may remit the Cash in this Way. but you will however sell the Bills, at as good an Advance as you can.— I wish you to purchase Veseys Place too, if you can have it for 300£ lawful Money and as much cheaper as you can and draw upon me, in the Same manner. The Cash shall be ready and your Bills punctually paid. I Suppose, I could Speculate in Paper to much greater Profit, and I wish you to go on as opportunity presents.— You need not fear any Protest of your Bills, if you cannot have Veseys Place for 300£. omit that Purchase, and draw upon me for that Sum, and vest it in Such Notes as you think most advantageous.— I Should much rather purchase Mr Allens Place than Mr Borlands, if to be Sold at a moderate Price. a House to put my head in I must have, for my little hut at the foot of the Hill, is so small in all the appartements, and the air so bad of course, that I Should not be able to preserve my health. I have found So much benefit, by a better Air and larger Rooms, that I should dread returning to that. But I must do that, if you cannot procure me a better.
          If my Volume, Serves to hold up the Mirror, and set Men a thinking, it will do good. Yet I have the Same Anxieties and Apprehensions with yours.
          All the Voyages to America made in the Month of February, have proved so long that I am afraid of the health of my Family as well as my own, which is ill calculated for the boisterous scenes it has passed through. Altho my Commission expires in February, I dont think it would be prudent to embark before the latter End of March or the Beginning of April; in all May I hope to have the Pleasure of seeing you. I regret the Loss of Brother Cranch from the senate.— I am very sorry you did not send one of my Books to Brother shaw: but I will endeavour to supply the omission.
          And now for Retirement among the Rocks and Hills of Old Braintree. The Plough, the Spade, the Ax and the Hoe. stone wall and fresh Meadow Ditches. a Præceptor to my own Boys, and a Writer Perhaps of History, Memoirs and Biography to be printed, twenty Years after my death.— What Say you to this? Shall I feel, the Stings of Ambition, and the frosts of Neglect? Shall I desire to go to Congress, or the General Court, and be a Fish out of Water? I Suppose so, because, other People have been so. but I dont believe So.— I am proud enough to think that I can be a Philosopher, if I never have

been. I cannot remain longer in Europe with honour, without a Change in Affairs, of which there is no Appearance of Probability, and my dear Boys have claims upon me, that I will fulfill as well as I can.— if I can do it, no other Way, it shall be by returning again to the Bar, at least so far as may be necessary, to introduce my Sons to Practice. To be the Slave and Drudge, that I have been for thirty Years Strength nor Spirits for it. To be the Football of Faction, I never was, and never will be. I will neither be Rebel nor Despot: Aristocrate nor Democrate: and if the Brains of my Countrymen are So far turned, as to insist upon one or the other: I will be a private Man, and a Brewer of Compost for my Farm.— if they will Shackle and trammel their Executive Government: if they will Split into Parties and wrangle and fight, let them: I will blow rocks.— Experience and Reason must be lost upon them, if they dont See the Necessity, of raising the Dignity, and maintaining the Independence of the Executive.— But Mr, Untell, is a great Patriot, and he is afraid of an unqualified Negative. Mr, such a one is a hero, and he is afraid of a privy Council, appointed by the first Magistrate— Mr Somebody is a good son of Liberty—and he is afraid of giving the Governor the Appointment of Militia Officers. Thus the Executive is fettered, and the Laws insulted, and no Mans Life, or Property or Honour safe. If Miseries in Abundance, do not convince them of their Ignerance & Error, I shall be happily disappointed.—
          I am my dear sir Yours
          
            John Adams
          
        